Citation Nr: 1754565	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.    

2. Entitlement to service connection for frontotemporal dementia with Parkinsonism, to include as due to herbicide exposure.
    
3. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.   

4. Entitlement to service connection for melanoma, to include as due to herbicide exposure.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that his disabilities of Parkinson's disease, frontotemporal dementia, prostate cancer, and melanoma are related to service.  Specifically, the Veteran alleges exposure to "toxic chemicals" while working on heating, air conditioning, and refrigeration in service. See Notice of Disagreement received October 2013.    

While the RO determined there was no evidence of Republic of Vietnam service and no evidence to substantiate exposure to Agent Orange, meaning there is no basis for awarding service connection on the basis of exposure to herbicides, the Board nonetheless finds additional development is needed contemplating his assertions above. See Statement of the Case dated April 2016. 

Furthermore, remand is warranted as there is insufficient medical evidence for the Board to make a decision on whether any of the claimed disabilities are directly related to service, to include his alleged exposure to chemicals associated with heating, air conditioning, and refrigerants. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the RO should obtain an opinion regarding the etiology of his claimed conditions.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file, to include a copy of this remand, to an appropriate medical professional to provide an opinion for service connection for the claimed disabilities of Parkinson's disease and frontotemporal dementia.  

The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Parkinson's disease and frontotemporal dementia are directly linked to the Veteran's time on active duty from September 1961 to January 1966.  

For purposes of this decision, the examiner is to assume that the Veteran was exposed to chemicals associated with heating, air conditioning, and refrigeration while in service and specifically address such contention.  
 
2. Forward the claims file, to include a copy of this remand,  to an appropriate medical professional to provide an opinion for service connection for his claimed prostate cancer.  

The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer is directly linked to his time on active duty from September 1961 to January 1966.  

For purposes of this decision, the examiner is to assume that the Veteran was exposed to chemicals associated with heating, air conditioning, and refrigeration while in service and specifically address such contention.  
 
3. Forward the claims file, to include a copy of this remand,  to an appropriate medical professional to provide an opinion for service connection for his claimed melanoma.  The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's melanoma is directly linked to his time on active duty from September 1961 to January 1966.  

For purposes of this decision, the examiner is to assume that the Veteran was exposed to chemicals associated with heating, air conditioning, and refrigeration while in service and specifically address such contention.  

4. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for service connection for Parkinson's disease, frontotemporal dementia, prostate cancer, and melanoma.  If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





